[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                           AUGUST 23, 2005
                             No. 05-10905                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                     D. C. Docket No. 03-02608-CV-S

KELLI EMBRY,


                                                         Plaintiff-Appellant,

                                  versus

CALLAHAN EYE FOUNDATION HOSPITAL,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                             (August 23, 2005)

Before HULL, WILSON and FAY, Circuit Judges.

PER CURIAM:
       Kelli Embry appeals through counsel the district court’s grant of summary

judgment, pursuant to Fed.R.App.P. 56(c), to her employer, Callahan Eye

Foundation Hospital (“Callahan”), a “full service surgical facility,” on her claims

of disparate treatment based on race, filed pursuant to Title VII of the Civil Rights

Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-2(a) and 42 U.S.C. § 1981; and her

Title VII claims of retaliation, filed pursuant to 42 U.S.C. § 2000e-3.1 Embry

argues that genuine issues of material fact existed on whether she established a

prima facie case of disparate treatment or retaliation, and, if she established prima

facie cases of retaliation, on whether Callahan’s articulated reasons for its

employment decisions were pretextual. For the reasons set forth more fully below,

we affirm the court’s grant of summary judgment.

       Embry, an African-American employee of Callahan, who was hired as a

patient-accounting clerk in August 2000, filed a civil complaint, asserting that

Callahan (1) discriminated against her because of her race by disciplining her more

harshly than similarly situated Caucasian employees; (2) discriminated against her

because of her race by subjecting her to other unequal treatment, including (a) not



       1
          As the district court noted, Title VII and § 1981 “have the same requirements of proof
and use the same analytical framework.” See Standard v. A.B.E.L. Services, Inc., 161 F.3d
1318, 1330 (11th Cir. 1998)). Thus, we conclude that Embry could not establish prima facie
cases of disparate treatment under § 1981 for the same reasons as are applicable under Title VII,
and references in this opinion only will be to Embry’s Title VII claims.

                                                2
providing her with orientation when she first was hired,2 (b) forcing her to “clock

in and out,” and (c) denying her privileges given to white employees; and

(3) retaliated against her for engaging in the protected activity of opposing these

discriminatory employment practices by disciplining her.

       Callahan filed a motion for summary judgment on all of Embry’s claims,

arguing that no genuine issue of material fact existed on Embry’s claims of

disparate treatment because Embry had (1) not established an “adverse

employment action,” (2) failed to establish that Callahan treated persons outside of

her protected class more favorably, and (3) not produced evidence showing that

Callahan’s non-discriminatory reasons for her treatment were pretextual. Callahan

argued that it was due summary judgment on Embry’s retaliation claims because

Embry could not show either that she engaged in protected activity prior to the

alleged retaliatory treatment, or that the treatment was based on protected activity.

Callahan further contended that, even if Embry could establish a prima facie case

of retaliation based on her one-day suspension, she could not show that Callahan’s

non-retaliatory reason for suspending her was pretextual.

       2
          Apparently based on its assumption that Embry had abandoned her claim that Callahan
had discriminated against her by not immediately providing her with orientation, the district
court did not address this claim in its decision granting Callahan summary judgment. Because
Embry has not addressed this absence on appeal, we deem any arguments on it abandoned. See
Cooper v. Southern Co., 390 F.3d 695, 734 n.24 (11th Cir. 2004) (concluding that plaintiff
abandoned any issues on appeal for which she offered no argument), petition for cert. filed, No.
05-88 (U.S. July 14, 2005).

                                               3
       In support of its motion for summary judgment, Callahan filed a declaration

by Keren Elkins, Embry’s supervisor at Callahan, in which Elkins attested that

(1) Callahan hired Embry as a patient-account representative on September 5,

2000; (2) as one of several patient-account representatives in the business office,

Embry was responsible for submitting insurance claims for payment; (3) from

Embry’s date of hire until February 28, 2001, Mark Teske was the acting

supervisor over the business office; and (4) in February 2001, Elkins began her

duties as the Director of Patient Accounts, with supervisory responsibility over the

business office.

       Elkins further attested that (5) in May 2001, Michelle Capps, another

patient-account representative in Callahan’s business office, had to leave work and

go to the hospital because she had an allergic reaction to a coworker’s perfume;

(6) on August 23, 2001, to address this allergy problem, Callahan distributed a

memorandum, implementing a new policy prohibiting the use of fragrances that

could cause an employee to have an allergic reaction;3 (7) in September 2001, this


       3
           This memorandum included as follows:

       Due to increase in number of employees, patients, and visitors with moderate to
       severe allergies, the Dress Code has been updated to include the following
       requirement: Please refrain from using perfumes, colognes, scented lotions,
       scented aftershave, and other fragrant products that might send your co-worker
       into an allergic reaction.”

Elkins stated during her deposition that, although this memorandum arguably was limited to

                                               4
policy was placed in the employee newsletter; (8) from September 2001 until April

10, 2002, Callahan attempted to “manage the perfume problem” by conducting

informal counseling with individual employees who wore fragrances; (9) on April

10, 2002, Elkins, Libby Bailey, Callahan’s Chief Operating Officer, and Karen

Burleson, Callahan’s Director of Human Resources, conducted a meeting, at which

Embry was in attendance; (10) during this meeting, employees in Callahan’s

business office were warned that they should not wear any scents or fragrances;

(11) after this meeting, Elkins, Burleson, and Bailey agreed that, starting that day,

any employee who violated this fragrance policy would be suspended for the

remainder of the day; and (12) on April 16, 2002, Elkins suspended Embry for

violating this fragrance policy.4

       Elkins stated, as well, that, (13) when Elkins was informed that Michael

Morrison, a part-time employee in the business office who was not working at

Callahan in the Fall of 2001, when the policy was instituted, had been wearing

cologne, Elkins investigated the complaint;5 (14) during this meeting with


fragrances that “could cause an employee to have an allergic reaction,” Callahan interpreted the
policy as prohibiting the use of all fragrances.
       4
         Elkins explained in further detail during her deposition that, after Capps complained
about having an allergic reaction to someone’s fragrance in the business office on April 16,
2002, Elkins walked through the office and smelled a fragrance only on Embry and her African-
American coworker, Cherry King, both of whom were suspended.
       5
           Elkins testified during her deposition that Morrison is Caucasian.

                                                  5
Morrison, (i) Elkins did not detect cologne on Morrison, and (ii) Morrison denied

knowing about the fragrance policy; and (15) since April 10, 2002, Elkins had

investigated all allegations relating to the fragrance policy and had not determined

that any other employees had violated it. Finally, Elkins attested that, (16) because

of repeated abuses of the lunch break by employees, all of the employees in the

business office were required to “clock in and out” for lunch; (17) Elkins sent an e-

mail to these employees to inform them of this policy change; (18) Elkins was not

aware of any times that Capps violated this policy; and (19) Elkins did not know

that Embry complained to Burleson about race discrimination in May 2001.

       Callahan also introduced a copy of Elkins’s deposition, which included, in

addition to the above-referenced testimony, that, upon becoming supervisor of the

business office, Elkins decided to enforce in the office the hospital-wide policy

prohibiting employees from eating at their desks after “clocking in” at work. On

January 31, 2002, Elkins saw Embry and another African-American employee,

LeAndrenetta Nalls, eating at their desks after they “clocked in” at work, in

violation of this policy. After sending them an e-mail reminding them of this

policy, Elkins e-mailed Bailey about the violations. Bailey responded by

suggesting that Elkins discipline employees for such violations, to which Elkins

replied: “I agree . . . boy want [sic] that be fun, I can’t wait.”



                                             6
      Elkins further testified that, on February 6, 2002, after overhearing Embry

and other employees in the business office talking during work hours, she informed

these employees that they, instead, should be working. Embry responded that

“[e]verybody doesn’t work eight hours straight.” Elkins also subsequently heard

Embry continue to talk with coworkers, including stating that Elkins better not say

anything more to them about taking breaks. On the following day, Elkins and

Bailey met with Embry and gave her a written reprimand for “insubordination.”

      Callahan also filed a copy of Embry’s deposition, in which Embry testified

that, after Callahan instituted its policy of requiring employees in the business

office to “clock in and out” during their lunch breaks, Embry, along with other

African-American coworkers, Nalls, King, and Sanquenetta Williams, complied

with this policy, while some of her Caucasian coworkers, including Capps, did not

comply with it and used more than the 30 minutes that they were permitted for

lunch breaks. Embry stated that, on May 31, 2001, when she and Williams were

discussing that this policy was not being equitably enforced, Capps overheard their

discussion, and Embry and Capps had a heated argument, during which they had to

be physically separated by King and Williams. Elkins subsequently spoke to

Embry about this argument, but Elkins did not discipline either Embry or Capps.

      Embry further testified that, on May 31, 2001, she met with Burleson and



                                           7
discussed her altercation with Capps, along with other concerns Embry had about

the business office.6 On February 15, 2002, Embry filed a charge with the Equal

Employment Opportunity Commission (“EEOC”), alleging that she had been

discriminated against because of her race. On April 16, 2002, Embry refused to

sign a discipline report informing her of her one-day suspension because (1) she

was wearing the same fragrance that she normally wore, and (2) Capps had not

previously had a reaction to the fragrance. Embry further stated that (1) she

believed the fragrance policy only involved keeping fragrances to a minimum and

was put in place to avoid Capps having an allergic reaction, (2) Embry asked

Capps to smell all of her lotions to ensure that they would not bother her, and

(3) Embry never wore a lotion that she had not previously tested on Capps.7

       6
          As an exhibit to Embry’s deposition, Callahan filed an e-mail memorandum, dated
June 5, 2001, in which Embry outlined the complaints she had about the office, and which she
shared during her meeting with Burleson on May 31, 2001. This memorandum included that
Embry believed that the enforcement of the policy concerning lunch breaks and the distribution
of work in the office was not fair and equitable, but did not mention race discrimination. Embry,
however, testified during her deposition that, during this meeting, she also complained of
disparate treatment based on race.
       7
           This written discipline, which was signed by Elkins, included as follows:

       Employees have been reminded of the workplace policy concerning perfumes,
       cologne’s and scented lotions on numerous occasions. We have several people in
       the business office with severe allergies and because of this the employees have
       been asked to refrain from using any type of scented perfume. Kelli has
       continually ignored request by management to adhere to policy. Employees were
       reprimanded in a Department meeting on April 10, 2002, of the importance of this
       policy. Kelli came in to work today April 16th with some type of cologne or
       lotion that could be smelled in all areas of the office. For this behavior, Kelli is
       suspended for one day without pay.

                                                 8
Finally, Embry testified that coworkers Williams, King, Nalls, and Morrison had

informed her that they had not been disciplined that day, even though they also had

been wearing fragrances.

       Embry responded that summary judgment was not warranted on her

disparate-treatment claim based on her suspension because a genuine issue of

material fact existed as to whether a similarly situated white employee in the

business office, that is, Morrison, was punished differently for violating Callahan’s

policy on wearing fragrances. Embry explained that Morrison was a similarly

situated employee who was treated differently because Morrison testified during

his deposition that (1) he went to an orientation session during the winter of 2002,

during which policies and the dress code were discussed; (2) Elkins told Morrison

during the winter of 2002, that she knew that he had been wearing perfume and

that he needed to stop it; (3) Morrison probably was wearing cologne on the day

that he was counseled by Elkins, and he had continued wearing cologne after that

date; and (4) Morrison had never been disciplined for this conduct.

       Embry also contended that the district court should not grant summary

judgment on her retaliation claim based on her suspension because (1) she engaged

in protected activity by (i) complaining of race discrimination to Burleson in May


Embry also testified during her deposition that, at the time of her suspension, she was earning
$11.83 an hour.

                                                9
2001, and (ii) filing an EEOC charge against Callahan in February 2002; (2) her

April 2002, suspension was an adverse employment action; and (3) she could show

a causal connection between them based on (i) their close temporal proximity, and

(ii) the series of emails between Elkins and Bailey, which reflected Elkin’s

improper motive in disciplining Embry. In addition, Embry argued that she could

show that Callahan’s articulated reason for the suspension was pretextual through

(1) proof that Morrison and other employees were not disciplined in a similar

manner for violating the fragrance policy, and (2) the January 31, 2002, e-mail

between Elkins and Bailey, which Embry contended showed that Elkins would

take pleasure from disciplining her.

      Furthermore, Embry responded that genuine issues of material fact existed

as to her claim that she was treated differently than white employees in certain

terms and conditions of employment, that is, clocking in and out for lunch and

being written up for eating breakfast at her desk, because Callahan did not enforce

these policies with respect to Capps, a Caucasian employee. Embry contended that

she could prove that her February 2002, reprimand was in retaliation for her

complaints of race discrimination to Burleson in June 2001. She also argued that

she could show that any reason for this different treatment was pretextual, based on

the same evidence she had offered in relation to her suspension claims.



                                         10
       Callahan replied that Morrison was not similarly situated to Embry for

purposes of Embry’s suspension claim because Elkins never caught Morrison

wearing cologne after April 10, 2002, when Callahan decided to suspend any

employee in violation of the fragrance policy. Callahan also replied that Embry

had offered no evidence showing a causal connection between her protected

activities and her suspension because (1) her complaint of race discrimination in

May 2001 was not close in time to the suspension, and (2) the e-mail between

Elkins and Bailey, although arguably unprofessional, did not reflect a

discriminatory animus.8 In addition, Callahan asserted that summary judgment

was warranted on Embry’s remaining claims because Embry had failed to show

that (1) the conduct constituted “adverse employment actions,” and (2) Elkins was

aware that similarly situated white employees violated the policy involving

“clocking in and out” and had not disciplined them.

       The district court granted Callahan’s motion for summary judgment. In

doing so, the court initially explained that it was “doubtful” that any single, or

combination of, employment actions of which Embry complained constituted an

adverse employment action because the conduct either was not adverse at all, or it



       8
          In support of this argument, Callahan cited to Elkins’s deposition testimony that her
comment in this e-mail, that is, “want [sic] that be fun,” was intended to be sarcastic because, at
the time in question, she was having to spend a lot of energy monitoring employees.

                                                 11
did not materially change her employment status. The court also discussed that,

even assuming that the conduct was adverse, Embry had failed to establish a prima

facie case of disparate treatment based on her suspension or other employment

practices because she had failed to identify a similarly situated employee outside of

her class who was treated more favorably. The court acknowledged that Embry

had identified Morrison as a comparator, but it concluded that Embry had offered

no evidence showing that Elkins knew or believed that Morrison was wearing

cologne on the days that he was investigated.

      The court similarly determined that summary judgment was warranted as to

Embry’s retaliation claims because, as discussed above, Embry had failed to

identify any “adverse employment actions.” Moreover, although both Embry’s

May 2001 complaint to Burleson, and her filing a charge with the EEOC, qualified

as protected activity, Embry had failed to show that her February 7, 2002,

reprimand was causally related because Elkins denied knowing about the May

2001 complaint. The court also determined that, although Elkins knew that Embry

engaged in the protected activity of filing an EEOC charge on February 15, 2002,

and this activity was sufficiently close in time to establish a causal connection

between this activity and Embry’s suspension, Embry had failed to show that

Callahan’s legitimate, non-discriminatory reason for her suspension was



                                          12
pretextual.9

Issue 1:       Prima facie case of disparate treatment based on race or
               retaliation

       Embry argues that she established a prima facie case of disparate treatment

based on her April 2002, suspension by (1) identifying Morrison as a proper

comparator, and (2) showing that Morrison was not suspended after he violated the

fragrance policy. Embry also contends that a genuine issue existed as to her prima

facie case of disparate treatment based on Callahan’s unequal enforcement of its

policies involving employees eating during work and taking lunch breaks because

she presented evidence showing that she, as an African-American employee, was

held to a higher standard in following these policies than her Caucasian coworkers.

Finally, Embry contends that she established prima facie cases of retaliation

because her February 2002, reprimand and her April 2002, suspension were

“adverse employment actions” that were causally connected to her May 2001,

complaint of discrimination and her February 2002, EEOC charge respectively.

       A court’s order granting summary judgment is reviewed de novo, “view[ing]

all evidence and all factual inferences therefrom in the light most favorable to the


       9
          In addressing pretext, the court specifically concluded that (1) Elkins did not suspend
Morrison because she did not believe he was wearing a fragrance, (2) Embry had failed to rebut
Elkins’s plausible testimony that the language in the relevant e-mails between her and Bailey
was sarcastic, and (3) this e-mail was sent prior to Embry filing an EEOC charge.


                                                13
non-moving party.” Miller v. King, 384 F.3d 1248, 1258-59 (11th Cir. 2004).

“Summary judgment is appropriate when ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.’” Id. at 1259 (quotation omitted). To

survive a motion for summary judgment, the nonmoving party must proffer

evidence beyond what is asserted in the pleadings. Celotex Corp. v. Catrett, 477
U.S. 317, 324, 106 S. Ct. 2548, 2553, 91 L. Ed. 2d 265 (1986) (citing Fed.R.Civ.P.

56(e)). Where the nonmoving party has failed “to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden

of proof at trial,” no genuine issue of material fact exists. Id. at 322-23, 106 S.Ct.

at 2552.

      To the extent Embry is arguing that a genuine issue of material fact existed

as to her claims of disparate treatment and retaliation, Title VII prohibits

employers from discriminating “against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such

individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-

2(a)(1). Furthermore, it is unlawful under Title VII for an employer to retaliate

against an employee “because [the employee] has opposed any practice made an



                                           14
unlawful employment practice . . . or because he has made a charge, testified,

assisted, or participated in any manner in an investigation, proceeding, or hearing

under this subchapter [of Title VII].” 42 U.S.C. § 2000e-3(a).

       Where direct evidence of discrimination or retaliation is unavailable—as

was the case here—a plaintiff may present circumstantial evidence of

discrimination sufficient to create a jury question. Silvera v. Orange County

School Bd., 244 F.3d 1253, 1258 (11th Cir. 2001) (Title VII disparate treatment);

Sullivan v. National Railroad Passenger Corp., 170 F.3d 1056, 1059 (11th Cir.

1999) (Title VII retaliation). For claims based on circumstantial evidence, the

plaintiff bears the initial burden of establishing a prima facie case of

discrimination. Silvera, 244 F.3d at 1258. If the plaintiff is successful, the

defendant must “articulate some legitimate, nondiscriminatory reason for the

[adverse employment action].” Id. The plaintiff then may attempt to demonstrate

that the proffered reason was, in fact, merely pretext for the defendant’s acts. Id.10

“The ultimate burden of persuading the trier of fact that the defendant intentionally

discriminated against the plaintiff remains at all times with the plaintiff.” Id. “If

the plaintiff does not proffer sufficient evidence to create a genuine issue of


       10
         The Supreme Court set out this three-part burden-shifting framework in McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 802-03, 93 S. Ct. 1817, 1824, 36 L. Ed. 2d 668 (1973), and
Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 254-55, 101 S. Ct. 1089, 1093, 67
L. Ed. 2d 207 (1981).

                                             15
material fact regarding whether each of the defendant’s articulated reasons is

pretextual, the [defendant] is entitled to summary judgment on the plaintiff’s

claim.” Chapman v. AI Transport, 229 F.3d 1012, 1024-25 (11th Cir. 2000) (en

banc) (discussing pretext in context of discrimination involving age and disability).

      a.     Disparate treatment

      “A plaintiff establishes a prima facie case of disparate treatment by showing

that she was a qualified member of a protected class and was subjected to an

adverse employment action in contrast with similarly situated employees outside

the protected class.” Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1087 (11th

Cir. 2004). The parties, at least implicitly, agree that Embry is a qualified member

of a protected class. Moreover, as an employee of Callahan since 2000, Embry

presumptively is qualified for the position she occupies. See Crapp v. City of

Miami Beach, 242 F.3d 1017, 1020 (11th Cir. 2001) (explaining that “[i]n cases

where a plaintiff has held a position for a significant period of time, qualification

for that position sufficient to satisfy the test of a prima facie case can be inferred”

(quotation omitted)). Thus, in determining whether a genuine issue of material fact

existed as to Embry’s claims of disparate treatment, we only need decide whether

Embry suffered an “adverse employment action,” and, if so, whether a similarly

situated non-protected employee was treated more favorably.



                                           16
       Although we have “not adopted a bright-line test for what kind of effect on

the plaintiff’s ‘terms, conditions, or privileges’ of employment the alleged

discrimination must have for it to be actionable,” we have clarified that “not all

conduct by an employer negatively affecting an employee constitutes adverse

employment action.” Davis v. Town of Lake Park, Fla., 245 F.3d 1232, 1238 (11th

Cir. 2001). Indeed, “[a]lthough the statute does not require proof of direct

economic consequences in all cases, the asserted impact cannot be speculative and

must at least have a tangible adverse effect on the plaintiff’s employment.” Id. at

1239. Thus, “an employee must show a serious and material change in the terms,

conditions, or privileges of employment.” Id. (emphasis in original). “Moreover,

the employee’s subjective view of the significance and adversity of the employer’s

action is not controlling; the employment action must be materially adverse as

viewed by a reasonable person in the circumstances” Id.

      In Davis, the plaintiff’s claim of disparate treatment was predicated on two

kinds of employer acts, that is, negative job performance memoranda placed in his

file and changes in his work assignments. See id. at 1240. We determined that the

memoranda, which were not “formal” reprimands, and did not result in the plaintiff

suffering any tangible consequences in the form of loss of pay or benefits, were not

“adverse employment actions.” See id. at 1240-41. In reaching this determination,



                                          17
we explained that “criticisms of an employee’s job performance—written or

oral—that do not lead to tangible job consequences will rarely form a permissible

predicate for a Title VII suit.” See id. at 1241. Similarly, we concluded that the

removal of the plaintiff’s title as an officer did not constitute a demotion or a

significant change in work assignments because any change in his responsibilities

was not substantial. See id. at 1243-44 (noting that “Title VII is not designed to

make federal courts sit as a super-personnel department that reexamines an entity’s

business decisions” (internal quotations and marks omitted)).

      Here, Embry’s allegation that Callahan did not equitably enforce its policy

requiring employees in the business office to “clock in and out” at lunch did not

involve “a serious and material change in the terms, conditions, or privileges of

employment.” See id. at 1239. Indeed, the only employment act associated with

this policy involved Elkins sending a general e-mail to the office reminding them

of this policy. On the other hand, Embry’s allegation that Callahan did not

equitably enforce its policy requiring employees not to eat during work hours

involved the fact that Elkins reprimanded her in February 2002, in part because she

violated this policy. However, similar to the facts in Davis, Embry failed to cite to

evidence showing that this reprimand resulted in her suffering any tangible

consequences in the form of loss of pay or benefits, and it, thus, was not an



                                           18
“adverse employment action.” See id. at 1240-41.

      To the extent Embry also identified her one-day suspension as an “adverse

employment action,” we recently have explained that, following the language of

Title VII, “actions that affect compensation are considered adverse employment

actions.” See Gillis v. Georgia Dep’t of Corrections, 400 F.3d 883, 887-88 (11th

Cir. 2005) (concluding that an evaluation that directly disentitled an employee to a

raise of any significance was an adverse employment action under Title VII). In

Gillis, however, we clarified that the case did not involve disentitlement to a de

minimus raise, but, instead, revolved around an employment decision that

significantly affected the plaintiff’s compensation. See id. at 888. Assuming, as

the district court did, that Embry’s suspension began as early as 9:00 a.m., with an

hourly salary of $11.83, the most compensation lost was $88.73. Thus, this

suspension also did not constitute “a serious and material change in the terms,

conditions, or privileges of employment.” See Davis, 245 F.3d at 1239.

      Even if we were to conclude that Embry’s one-day suspension involved an

“adverse employment action,” summary judgment still was warranted on this claim

because Embry failed to show that she was treated less favorably than a similarly

situated employee outside of her protected class when she was suspended for

violating Callahan’s fragrance policy. “To show that employees are similarly



                                          19
situated, the plaintiff must show that the ‘employees are similarly situated in all

relevant respects.’” Knight v. Baptist Hospital of Miami, Inc., 330 F.3d 1313,

1316 (11th Cir. 2003) (quotation omitted). Indeed, “[t]he comparator must be

nearly identical to the plaintiff to prevent courts from second-guessing a reasonable

decision by the employer.” Wilson, 376 F.3d at 1091 (citing Silvera, 244 F.3d

at1259).11

       In determining that Morrison—the only comparator identified by

Embry—was not similarly situated, the district court properly considered the

undisputed evidence that Embry attended a meeting on April 10, 2002, at which

the staff was warned that they should not wear any scents or fragrances, and

Embry’s one-day suspension resulted from Elkins smelling a fragrance on Embry

on April 16, 2002. Moreover, although Embry stated during her deposition that

she believed that this fragrance policy did not prohibit the use of all fragrances, she

did not contest that she was wearing a fragrance on the day in question.

       On the other hand, Elkins testified that, upon investigating a complaint she


       11
           We note that, in examining claims that employees were disciplined in a disparate
manner, we have explained that “it is necessary to consider whether the employees are involved
in or accused of the same or similar conduct and are disciplined in different ways.” See
Maynard v. Bd of Regents of Universities of Fla. Dept. of Educ., 342 F.3d 1281, 1289 (11th Cir.
2003). Different panels of this Court, however, have determined that this conduct requires
“similar” conduct, see e.g. Jones v. Gerwins, 874 F.2d 1534, 1540 (11th Cir. 1989), as opposed
to “nearly identical” conduct, see e.g. Maniccia v. Brown, 171 F.3d 1364, 1368-69 (11th Cir.
1999). See Maynard, 342 F.3d at 1290.


                                              20
received after April 10, 2002, she did not detect cologne on Morrison. Where

employees have engaged in similar conduct, but the supervisor is not aware of one

employee’s conduct, this conduct may not be considered in determining whether

the employees are “similarly situated.” See Knight, 303 F.3d at 1317 n.5.

Moreover, unlike Embry, Morrison, at least to Elkins, denied knowing about the

policy. See Abel v. Dubberly, 210 F.3d 1334, 1339 (11th Cir. 2000) (concluding

that the plaintiff and another employee were not “similarly situated” when only the

plaintiff admitted to the violation at issue), Thus, whether we apply the “similar”

or “nearly identical” analysis, Morrison was not a proper comparator. See

Maynard, 342 F.3d at 1290.12 The district court, therefore, did not err in

concluding that no genuine issue of material fact existed on whether Embry

established a prima facie case of disparate treatment.

       b.      Retaliation

       To the extent Embry also was attempting to establish a prima facie case of

Title VII retaliation, to successfully assert such a claim, a plaintiff must show that

(1) she engaged in statutorily protected expression; (2) she suffered an adverse


       12
           Even in the absence of evidence showing that a “similarly situated,” employee outside
of the plaintiff’s protected status has been treated differently, a plaintiff still may be able to
establish, by circumstantial evidence, a prima facie case of discriminatory animus. See Jones v.
Bessemer Carraway Medical Center, 151 F.3d 1321, 1322-24 (11th Cir. 1998). Nevertheless,
Embry has abandoned any such argument by not raising it on appeal. See Cooper, 390 F.3d at
734 n.24.

                                                21
employment action; and (3) the adverse action was causally related to the protected

expression. See Cooper, 390 F.3d at 740. To be considered an “adverse

employment action” under Title VII’s anti-retaliation provision, the action “must

either be an ultimate employment decision or else must ‘meet some threshold level

of substantiality.’” Stavropoulos v. Firestone, 361 F.3d 610, 616-17 (11th Cir.

2004) (citation omitted), cert. denied, 125 S. Ct. 1850 (2005). “Ultimate

employment decisions include decisions such as termination, failure to hire, or

demotion.” Id. at 617 (citation omitted).

      Assuming that Embry’s May 2001, complaint and her February 2002, filing

of an EEOC charge constituted “statutorily protected expression,” the only ultimate

employment decisions Embry identified were her February 2002, reprimand and

her April 2002, one-day suspension. Similar to the analysis of whether these acts

were “adverse employment actions” for purposes of Embry’s claims of disparate

treatment, Embry failed to explain why these acts, which were not ultimate

employment decisions, nevertheless met the “threshold level of substantiality”

necessary for a retaliation claim. See id. at 618 (explaining that “not everything

that makes an employee unhappy is an actionable adverse action,” and that an

“adverse employment action” involves conduct that “alters an employee’s

compensation, terms, conditions, or privileges of employment”).



                                            22
      Even if Embry’s reprimand and suspension were “adverse employment

actions,” she only needed to show that “the decision-maker[s] [were] aware of the

protected conduct,” and “that the protected activity and the adverse action were not

wholly unrelated.” See Gupta v. Florida Bd. of Regents, 212 F.3d 571, 590 (11th

Cir. 2000) (quotation omitted). Moreover, “[a] plaintiff satisfies this [causation]

element if [s]he provides sufficient evidence of knowledge of the protected

expression and that there was a close temporal proximity between this awareness

and the adverse action.” Higdon v. Jackson, 393 F.3d 1211, 1220 (11th Cir. 2004)

(quotation and marks omitted) (reviewing grant of summary judgment in claim

filed under the anti-retaliation provision of the Americans with Disabilities Act).

      However, this “temporal proximity” must be “very close.” Id. “If there is a

substantial delay between the protected expression and the adverse action[,] in the

absence of other evidence tending to show causation, the complaint of retaliation

fails as a matter of law.” Id. at 1220. Applying this analysis, we concluded in

Higdon that a three-month period between the protected activity and the adverse

employment action, in the absence of other evidence of causation, was insufficient

to establishing a prima facie case of Title VII retaliation. Id. at 1220-21.

      In Maniccia v. Brown, 171 F.3d 1364 (11th Cir. 1999), we also concluded

that the district court did not err in determining that the employee failed to



                                           23
establish this causation element. Id. at 1370. In Maniccia, the employee was

reassigned to a different position 15 months after she filed a sexual harassment

grievance against her supervisor, and her employment was terminated 21 months

later. Id. at 1369-70. We determined that (1) instead of representing a pattern of

retaliatory activity, these two employment actions were isolated events that had no

temporal relationship to her protected activity; and (2) “[t]he more than 15-month

period that elapsed between [her] grievance and the alleged adverse employment

actions belie[d] her assertion that the former caused the latter.” Id. at 1370. In

addition, we explained that the employee failed to show any other evidence

suggesting this causation. Id.

      Similar to the three-month delay in Higdon, the nine-month gap between

Embry’s protected activity in May 2001 of complaining of race discrimination to

Burleson, and her February 2002 reprimand, was insufficient to establish the

requisite causation in the absence of any other evidence of causation. Moreover, in

the absence of “a close temporal relationship,” Embry failed to produce sufficient

alternative evidence showing that her protected activity and this reprimand were

“not wholly unrelated.” See Gupta, 212 F.3d at 590. Indeed, similar to the facts in

Mannicia, Embry did not cite to any other discipline she received between these

two events and, thus, failed to show a pattern of retaliatory acts. See Maniccia,



                                          24
171 F.3d at 1370.

      More importantly, Elkins was not present when Embry raised her

discrimination complaint in June 2001, and Elkins attested that she did not know

that Embry complained to Burleson about race discrimination. Embry, therefore,

failed to establish that Elkins “was actually aware of the protected expression at the

time [she] took adverse employment action.” See Brungart v. BellSouth

Telecommunications, Inc., 231 F.3d 791, 799 (11th Cir. 2000) (reasoning that “a

decision maker cannot have been motivated to retaliate by something unknown to

him”); see also Brochu v. City of Riviera Beach, 304 F.3d 1144, 1156 (11th Cir.

2002) (reasoning that “neither a court nor a jury may impute knowledge to a

decision-maker who has sworn he had no actual knowledge”). Thus, the court also

did not err in concluding that no genuine issue of material fact existed on whether

Embry successfully alleged a prima facie claim of Title VII retaliation based on her

February 2002, reprimand. See Cooper, 390 F.3d at 740.

      On the other hand, as the district court concluded, the shorter period time

between Embry’s filing her EEOC charge on February 15, 2002, and her one-day

suspension on April 15, 2002, was sufficiently close to establish causation for

purposes of a prima facie case of Title VII retaliation. See Higdon, 393 F.3d at

1220. Moreover, Elkins did not testify that she was unaware of Embry’s EEOC



                                          25
charge. Nevertheless, as discussed below, the district court correctly granted

summary judgment on this claim because Embry failed to show that Callahan’s

articulated reason for imposing the one-day suspension was pretextual.

Issue 2:     Pretext

      Assuming as the court did that Embry could establish a prima facie case of

retaliation based on her suspension claim, Embry argues that the court erred in

concluding that she failed to show that Callahan’s articulated reasons for its

challenged conduct were pretextual. Embry specifically contends that Callahan’s

reason for her April 2002, suspension was belied by (1) testimony that other

coworkers were not suspended for violating the fragrance policy, and (2) the

January 31, 2002, e-mail between Elkins and Bailey that Embry interprets as

showing that Elkins would take pleasure in disciplining her.

      As discussed above, once a plaintiff successfully alleges a prima facie case

of retaliation, and once the employer articulates a legitimate, non-discriminatory

reason for the challenged employment action, the plaintiff must proffer sufficient

evidence to create a genuine issue of material fact regarding whether each of the

defendant employer’s articulated reasons is pretextual. Sullivan, 170 F.3d at 1059.

In determining whether the plaintiff has met this burden, courts examine whether

“such weaknesses, implausibilities, inconsistencies, incoherencies or contradictions



                                          26
in the employer’s proffered legitimate reasons for its action [exist, such] that a

reasonable factfinder could find [all of the reasons] unworthy of credence.”

Vessels v. Atlanta Independent School System, 408 F.3d 763, 771 (11th Cir.

2005).

         As a preliminary matter, to the extent Embry has implied that Callahan’s

argument that her suspension was based on her violation of the fragrance policy

was pretextual because she was wearing a fragrance that had not previously

bothered Capps, “Title VII does not take away an employer’s right to interpret its

rules as its chooses, and to make determinations as it sees fit under those rules.”

See Nix v. WLCY Radio/Rahall Communications, 738 F.2d 1181, 1187 (11th Cir.

1984). “[A] plaintiff employee may not establish that an employer’s proffered

reason is pretextual merely by questioning the wisdom of the employer’s reason, so

long as the reason is one that might motivate a reasonable employer.” See

Pennington v. City of Huntsville, 261 F.3d 1262, 1267 (11th Cir. 2001) (internal

quotation and marks omitted).

         To the extent Embry also has cited in support of her pretext argument to the

fact that Morrison was not suspended, even though he conceded that he wore

cologne after April 10, 2002, Embry has correctly asserted that a plaintiff may

demonstrate pretext through comparative evidence. See Miles v. M.N.C. Corp.,



                                           27
750 F.2d 867, 870 (11th Cir. 1985). However, as discussed above, Morrison is not

a proper comparator because Elkins did not catch him wearing cologne after April

10, 2002. Moreover, Embry failed to identify another proper comparator because,

assuming as true Embry’s testimony that other coworkers wore fragrances after

April 10, 2002, Elkins never caught them wearing a fragrance and, thus, did not

believe they were in violation of the policy. See Cooper, 390 F.3d at 740

(explaining that the relevant issue for pretext was not whether the employee

actually violated the employer’s rule, but whether the employer “honestly

believed” that the violation occurred).

      To the extent Embry is relying on the contents of Elkins’s e-mail to Bailey

on February 1, 2002, as evidence of pretext, this e-mail included the following

comment by Elkins in response to Bailey’s suggestion that Elkins would need to

discipline employees violating the policy about not eating during work hours: “I

agree . . . want [sic] that be fun, I can’t wait.” Elkins, however, testified during her

deposition that, instead of expressing a retaliatory intent, this comment was

intended to be sarcastic because, at the time in question, she was having to spend a

lot of energy monitoring employees.

      Furthermore, even assuming that this comment was not sarcastic, Embry has

failed to explain why this general statement about disciplining the employees in the



                                           28
business office, and which was sent two weeks before Embry filed her EEOC

charge, showed that Elkins had an intent to retaliate against Embry for engaging in

protected activity. See Earley v. Champion Intern. Corp., 907 F.2d 1077, 1081

(11th Cir. 1990) (holding that “[m]ere conclusory allegations and assertions will

not suffice” to establish pretext (citation omitted)). We have explained that,

although a comment unrelated to a challenged employment decision may

contribute to a circumstantial case for pretext, “it will usually not be sufficient

absent some additional evidence supporting a finding of pretext.” See Scott v.

Suncoast Beverage Sales, Ltd., 295 F.3d 1223, 1229 (11th. Cir. 2002) (citations

omitted). Thus, assuming that Embry established a prima facie case of retaliation

based on her suspension, Embry failed to show that a genuine issue of material fact

existed as to pretext.

      Accordingly, we conclude that the district court did not err in granting

Callahan summary judgment on all of Embry’s claims. We, therefore, affirm.

      AFFIRMED.




                                           29